373 F.2d 528
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BECKER COUNTY SAND & GRAVEL COMPANY, Respondent.
No. 10729.
United States Court of Appeals Fourth Circuit.
Argued Jan. 11, 1967.Decided Feb. 10, 1967.

John D. Burgoyne, Atty., N.L.R.B.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Glen M. Bendixsen, Atty., N.L.R.B., on brief), for petitioner.
Glenn L. Greene, Jr., Miami, Fla.  (W. Reynolds Allen and Fowler, White, Gillen, Humkey & Trenam, Miami, Fla., on brief), for respondent.
Before BRYAN, J. SPENCER BELL and CRAVEN, Circuit Judges.
PER CURIAM:


1
The National Labor Relations Board seeks enforcement of its order issued against the respondent.  The Board's decision and order are reported at 157 NLRB No. 49.  The sole question raised by the respondent is whether the substantial evidence on the record as a whole, including that body of evidence adverse to the Board's position, supports its findings.


2
We have examined the record with care and we think there is substantial evidence to support each of the findings; nor does a consideration of the cumulative effect of the entire record testimony raise any doubt that the findings are properly supported.  NLRB v. Lexington Chair Co., 361 F.2d 283 (4 Cir. 1966).


3
The Board's order will be enforced.


4
Enforced.